             Case 3:20-cv-01797-VC Document 33 Filed 07/29/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ADAM GHADIRI,                                       Case No. 20-cv-01797-VC
                 Plaintiff,
                                                     ORDER DISMISSING CASE
         v.
                                                     Re: Dkt. Nos. 30, 32
 HAYWARD LIQUOR & GROCERY, et al.,
                 Defendants.



       In light of the plaintiff’s failure to comply with two separate orders to file a proof of

service regarding the report and recommendation, the case is dismissed without prejudice for

failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. If the

plaintiff does not file a motion to reinstate the case within 7 days, dismissal will be with

prejudice.

       IT IS SO ORDERED.
Dated: July 29, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
